DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock U.S. 2013/0274733 (herein referred to as “Hancock”) and in view of Widenhouse U.S. 2019/0000537 (earliest filing date 06/28/2017; herein referred to as “Widenhouse”).
5.	Regarding Claim 1, Hancock teaches a method of treating tissue comprising:
	a. progressively grasping tissue (Figs. 5A-C, para 0087 “two radiating blades 250, 252 positioned…in contact with vessel 2326 on opposite sides thereof…it may also be necessary to apply a mechanical force at this stage of the vessel sealing process…applied to press the walls of the vessel together”)
	b. applying a first energy to the tissue during the progressive grasping to permanently close the tissue (para 0087 “a first phase involving the application of microwave energy to the outer wall may then commence”; para 0088 “the microwave EM energy may be arranged to seal the vessel by causing coagulation”)
	c. fully grasping the tissue (para 0091 “when the arms 274, 276 are closed”)
	d. applying a second energy to the fully grasped tissue to permanently close large vessels of the tissue (para 0091 “permits physical pressure to be applied across the vessel in addition to the RF and microwave EM energy from the radiating structures.  This pressure may be required to assist in the sealing process when large vessels are involved”).
	Hancock also teaches that this method is used on tissue in the liver (para 0002 and 0019).  However, Hancock fails to teach that the parenchyma is permanently closed.
	Widenhouse teaches an analogous method, in which RF energy is utilize to seal the parenchyma tissue of the liver (para 0109 “electrosurgical energy may be applied by lateral segmented electrodes for us in tissue welding during closing or clamping….a secondary energy switch may be employed to allow automated application of the electrosurgical energy concurrent with closure or clamping.  A secondary set of electrodes with a thinner gap for vessel welding after parenchyma tissue welding also may be provided”).  The different types of electrosurgical energy are applied in order to ensure optimized closure of the tissue type present (para 0105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the sealing of the parenchyma as taught by Widenhouse with the tissue sealing energies and methods as taught in Hancock in order to ensure proper energy application for the sealing desired by the tissue type.

6.	Regarding Claim 11, Hancock teaches a method of treating tissue, comprising:
	a. progressively approximating first and second jaw members to grasp tissue between respective first and second tissue-treating surfaces of the first and second jaw members (Fig. 5A-5C, ref nums 250, 252 = jaws; ref num 236 = tissue, as shown the jaws are grasping the tissue; para 0087);
	b. conducting a first energy between the first and second tissue-treating surfaces and through the grasped liver tissue to permanently close the grasped tissue as the first and second jaw members are progressively approximated (para 0087 “a first phase involving the application of microwave energy to the outer wall may then commence”; para 0088 “the microwave EM energy may be arranged to seal the vessel by causing coagulation”).
	c. further approximating the first and second jaw members to fully grasp the tissue between the first and second tissue-treating surfaces (para 0091 “when the arms 274, 276 are closed”); and
	d. conducting a second energy between the first and second tissue-treating surfaces and through the fully grasped tissue to permanently close large vessels of the fully grasped tissue (para 0091 “permits physical pressure to be applied across the vessel in addition to the RF and microwave EM energy from the radiating structures.  This pressure may be required to assist in the sealing process when large vessels are involved”).
	Hancock also teaches that this method is used on tissue in the liver (para 0002 and 0019).  However, Hancock fails to teach that the parenchyma is permanently closed.
	Widenhouse teaches an analogous method, in which RF energy is utilize to seal the parenchyma tissue of the liver (para 0109 “electrosurgical energy may be applied by lateral segmented electrodes for us in tissue welding during closing or clamping….a secondary energy switch may be employed to allow automated application of the electrosurgical energy concurrent with closure or clamping.  A secondary set of electrodes with a thinner gap for vessel welding after parenchyma tissue welding also may be provided”).  The different types of electrosurgical energy are applied in order to ensure optimized closure of the tissue type present (para 0105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the sealing of the parenchyma as taught by Widenhouse with the tissue sealing energies and methods as taught in Hancock in order to ensure proper energy application for the sealing desired by the tissue type.
	
7.	Regarding Claims 2 and 12, Hancock teaches wherein applying the first energy includes coagulating the tissue to permanently close the tissue (para 0088 “microwave EM energy may be arranged to seal the vessel by causing coagulation”).
	Hancock fails to teach the tissue being the parenchyma of the liver.
	Widenhouse teaches an analogous method, in which RF energy is utilize to seal the parenchyma tissue of the liver (para 0109 “electrosurgical energy may be applied to prepare for cutting and coagulating a surgical site such as, a liver…electrosurgical energy may be applied by lateral segmented electrodes for us in tissue welding during closing or clamping….a secondary energy switch may be employed to allow automated application of the electrosurgical energy concurrent with closure or clamping.  A secondary set of electrodes with a thinner gap for vessel welding after parenchyma tissue welding also may be provided”).  The different types of electrosurgical energy are applied in order to ensure optimized closure of the tissue type present (para 0105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the sealing of the parenchyma as taught by Widenhouse with the tissue sealing energies and methods as taught in Hancock in order to ensure proper energy application for the sealing desired by the tissue type.

8.	Regarding Claims 3 and 13, Hancock teaches the first energy is standard bipolar energy (para 0021 “on each clamping member may form a bipolar emitting structure…radiate RF and microwave energy into tissue and does not rely on a remote return pad/plate or second electrode”).

9.	Regarding Claims 4 and 14, Hancock teaches wherein applying the second energy includes sealing the vessels to permanently close the vessels (para 0091 “permits physical pressure to be applied across the vessel in addition to the RF and microwave EM energy from the radiating structures.  This pressure may be required to assist in the sealing process when large vessels are involved”).

10.	Regarding Claims 5 and 15, Hancock teaches the second energy is a vessel-sealing energy (para 0091 “permits physical pressure to be applied across the vessel in addition to the RF and microwave EM energy from the radiating structures.  This pressure may be required to assist in the sealing process when large vessels are involved”).

11.	Regarding Claims 6-8 and 16-18, Hancock teaches fully grasping the tissue includes:
	Grasping the tissue with vessel-sealing forces (para 0087, Fig. 5A-5C, ref num 236); and
	Grasping the tissue between tissue-treating surfaces defining vessel-sealing gap distances therebetween (para 0087, Figs. 5A-C).
	However, Hancock fails to teach the tissue being liver tissue.
Widenhouse teaches an analogous method, in which RF energy is utilize to seal the parenchyma tissue of the liver (para 0109 “electrosurgical energy may be applied by lateral segmented electrodes for us in tissue welding during closing or clamping….a secondary energy switch may be employed to allow automated application of the electrosurgical energy concurrent with closure or clamping.  A secondary set of electrodes with a thinner gap for vessel welding after parenchyma tissue welding also may be provided”).  The different types of electrosurgical energy are applied in order to ensure optimized closure of the tissue type present (para 0105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the sealing of the liver tissue as taught by Widenhouse with the tissue sealing energies and methods as taught in Hancock in order to ensure proper energy application for the sealing desired by the tissue type.

12.	Regarding Claims 9 and 19, Hancock teaches applying the first energy includes one of: continuously applying the first energy during the progressive grasping, intermittently applying the first energy during the progressive grasping, or applying the first energy at one or more stop points during the progressive grasping (para 0020 “vessel sealing device….energy is used to coagulate biological fluid…within the clamping mechanism…used to apply pressure to the vessel to play a part in the vessel sealing process”; i.e. the energy is applied continuously with the clamping, therefore reading on the claim language).
	
13.	Regarding Claims 10 and 20, Hancock teaches further comprising cutting the liver tissue (para 0087 “involves the application of RF energy to the blades to transect or cut the vessel in two”).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794